Exhibit 10.7

FIRST SECURITY GROUP, INC.

RESTRICTED STOCK AWARD

This RESTRICTED STOCK AWARD (the “Award”) is made and entered into as of the
                    day of                     , 20    , by and between First
Security Group, Inc. (the “Company”), a Tennessee corporation, and
                    (the “Employee”).

Upon and subject to the Additional Terms and Conditions attached hereto and
incorporated herein by reference as part of this Award, the Company hereby
awards as of the Grant Date to the Employee the Restricted Shares described
below pursuant to the First Security Group, Inc. 2002 Long-Term Incentive Plan
(the “Plan”) in consideration of the Employee’s past and future services to the
Company.

 

  A. Grant Date:                     , 20    .

 

  B. Restricted Shares:             shares of the Company’s common stock
(“Common Stock”).

 

  C. Vesting Schedule: The Restricted Shares shall vest or be forfeited back to
the Company, as the case may be, according to the Vesting Schedule attached
hereto as Schedule 1 (the “Vesting Schedule”). The Restricted Shares which have
become vested pursuant to the Vesting Schedule are herein referred to as the
“Vested Restricted Shares.”

IN WITNESS WHEREOF, the Company has signed and sealed this Award as of the Grant
Date set forth above.

 

FIRST SECURITY GROUP, INC.

By:      Title:     

ATTEST: By:      Title:        [CORPORATE SEAL]



--------------------------------------------------------------------------------

ADDITIONAL TERMS AND CONDITIONS OF

FIRST SECURITY GROUP, INC.

RESTRICTED STOCK AWARD CERTIFICATE

1. Restricted Shares Held by the Share Custodian. Employee hereby authorizes and
directs the Company to deliver any share certificate issued by the Company to
evidence Restricted Shares to the Secretary of the Company or such other officer
of the Company as may be designated by the Committee (the “Share Custodian”) to
be held by the Share Custodian until the Restricted Shares become Vested
Restricted Shares or, if applicable, until forfeited, all in accordance with the
Vesting Schedule. Employee hereby irrevocably appoints the Share Custodian, and
any successor thereto, as the true and lawful attorney-in-fact of the Employee
with full power and authority to execute any stock transfer power or other
instrument necessary to transfer the Restricted Shares to the Company upon any
forfeiture of the Restricted Shares, in the name, place, and stead of the
Employee. The term of such appointment shall commence on the Grant Date and
shall continue until the Restricted Shares are delivered to the Employee as
provided above or to the Company upon a forfeiture of the Restricted Shares. Any
shares of Common Stock or other securities issued with respect to the Restricted
Shares on account of an event described in Section 5 below shall be subject to
the provisions of this Award and the Employee agrees that any certificate
representing such shares of Common Stock or other securities issued as a result
thereof shall be delivered to the Share Custodian and shall be subject to all of
the provisions of this Award as if initially granted hereunder. For purposes of
this Award, such shares of Common Stock also shall be deemed to be Restricted
Shares. To effect the provisions of this Section, the Employee shall complete an
irrevocable stock power in favor of the Share Custodian in the form attached
hereto as Exhibit A.

2. Dividends and Voting. During the period that the Share Custodian holds the
Restricted Shares subject to Section 1 above, the Employee shall be entitled to
all rights applicable to shares of Common Stock not so held, except as provided
in this Award. In that regard, the Employee shall be entitled to dividends paid
on all Restricted Shares as and when declared and paid and shall be entitled to
vote the Restricted Shares unless and until they are forfeited.

3. Restrictions on Transfer of Restricted Shares.

(a) General Restrictions. Except as provided by this Award, the Employee shall
not have the right to make or permit to exist any transfer or hypothecation,
whether outright or as security, with or without consideration, voluntary or
involuntary, of all or any part of any right, title or interest in or to any
Restricted Shares. Any such disposition not made in accordance with this Award
shall be deemed null and void. The Company will not recognize, or have the duty
to recognize, any disposition not made in accordance with the Plan and this
Award, and any Restricted Shares so transferred will continue to be bound by the
Plan and this Award. The Employee (and any subsequent holder of Restricted
Shares) may not sell, pledge or otherwise directly or indirectly transfer
(whether with or without consideration and whether voluntarily or involuntarily
or by operation of law) any interest in or any beneficial interest in any
Restricted Shares except pursuant to the provisions of this Award. Any sale,
pledge or other transfer (or any attempt to effect the same) of any Restricted
Shares in violation of any provision of the Plan or this Award shall be void,
and the Company shall not record such transfer, assignment, pledge or other
disposition on its books or treat any purported transferee of such Restricted
Shares as the owner of such Restricted Shares for any purpose.

(b) Certain Permitted Transfers. The restrictions contained in this Section 3
will not apply with respect to transfers of the Restricted Shares pursuant to
applicable laws of descent and distribution; provided that the restrictions
contained in this Section 3 will continue to be applicable to the Restricted
Shares after any such transfer; and provided further that the transferees of
such Restricted Shares must agree in writing to be bound by the provisions of
the Plan and this Award.

(c) TARP Restrictions. Notwithstanding any other provision of this Award, until
the Bank fully repays the obligations arising from the financial assistance (the
“TARP Proceeds”) provided to the Bank and its Affiliates under the Troubled
Asset Relief Program (“TARP”) administered by the U.S. Department of

 

Additional Terms and Conditions – Page 1 of 3



--------------------------------------------------------------------------------

Treasury, the Restricted Shares and, after the Restricted Shares become Vested
Shares pursuant to Schedule 1, the Vested Shares shall be subject to this
Section 3(c) and shall not be transferable (as defined in Treasury Regulations
Section 1.83-3(d)) except in accordance with the following schedule:

 

Percentage of TARP

Proceeds Repaid

  

Percentage of Restricted & Vested

Shares that are Transferrable

Less than 25%

   0%

At least 25% but less than 50%

   25%

At least 50% but less than 75%

   50%

At least 75% but less than 100%

   75%

100%

   100%

Notwithstanding the foregoing, if the Employee does not make an election
pursuant to Section 83(b) of the Internal Revenue Code, at any time beginning
with the date upon which the Restricted Shares become Vested Shares and ending
on December 31 of the calendar year in which such Vesting Date occurs, a portion
of the Vested Shares may be transferable as may reasonably be required to pay
federal, state, or local taxes that are anticipated to apply to the income
recognized due to such vesting, and the amounts made transferable for this
purpose shall not count toward the percentages in the Schedule above.

4. Additional Restrictions on Transfer.

(a) In addition to any legends required under applicable securities laws, the
certificates representing the Restricted Shares shall be endorsed with the
following legend and the Employee shall not make any transfer of the Restricted
Shares without first complying with the restrictions on transfer described in
such legend:

TRANSFER IS RESTRICTED

THE SECURITIES EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER AND FORFEITURE PROVISIONS WHICH ALSO APPLY TO THE TRANSFEREE AS SET
FORTH IN A RESTRICTED STOCK AWARD CERTIFICATE, DATED             , A COPY OF
WHICH IS AVAILABLE FROM THE COMPANY.

(b) Opinion of Counsel. No holder of Restricted Shares may sell, transfer,
assign, pledge or otherwise dispose of (whether with or without consideration
and whether voluntarily or involuntarily or by operation of law) any interest in
or any beneficial interest in any Restricted Shares, except pursuant to an
effective registration statement under the Securities Act of 1933, as amended
(the “Securities Act”), without first delivering to the Company an opinion of
counsel (reasonably acceptable in form and substance to the Company) that
neither registration nor qualification under the Securities Act and applicable
state securities laws is required in connection with such transfer.

5. Change in Capitalization.

(a) The number and kind of Restricted Shares shall be proportionately adjusted
for any increase or decrease in the number of issued shares of Common Stock
resulting from a subdivision or combination of shares or the payment of a stock
dividend in shares of Common Stock to holders of outstanding shares of Common
Stock or any other increase or decrease in the number of shares of Common Stock
outstanding if effected without receipt of consideration by the Company. No
fractional shares shall be issued in making such adjustment. All adjustments
made by the Committee under this Section shall be final, binding and conclusive.

(b) In the event of a merger or consolidation, extraordinary dividend (including
a spin-off), reorganization or other change in the corporate structure of the
Company or a tender offer for shares of Common Stock, an appropriate adjustment
may be made with respect to the Restricted Shares such that other securities,
cash or other property may be substituted for the Common Stock held by the
Employee pursuant to the this Award.

 

Additional Terms and Conditions – Page 2 of 3



--------------------------------------------------------------------------------

(c) The existence of the Plan and this Award shall not affect the right or power
of the Company to make or authorize any adjustment, reclassification,
reorganization or other change in its capital or business structure, any merger
or consolidation of the Company, any issue of debt or equity securities having
preferences or priorities as to the Common Stock or the rights thereof, the
dissolution or liquidation of the Company, any sale or transfer of all or part
of its business or assets, or any other corporate act or proceeding.

6. Governing Laws. This Award shall be construed, administered and enforced
according to the laws of the State of Tennessee; provided, however, no
Restricted Shares shall be issued except, in the reasonable judgment of the
Committee, in compliance with exemptions under applicable state securities laws
of the state in which the Employee resides, and/or any other applicable
securities laws.

7. Successors. This Award shall be binding upon and inure to the benefit of the
heirs, legal representatives, successors, and permitted assigns of the parties.

8. Notice. Except as otherwise specified herein, all notices and other
communications under this Award shall be in writing and shall be deemed to have
been given if personally delivered or if sent by registered or certified United
States mail, return receipt requested, postage prepaid, addressed to the
proposed recipient at the last known address of the recipient. Any party may
designate any other address to which notices shall be sent by giving notice of
the address to the other parties in the same manner as provided herein.

9. Severability. In the event that any one or more of the provisions or portion
thereof contained in this Award shall for any reason be held to be invalid,
illegal, or unenforceable in any respect, the same shall not invalidate or
otherwise affect any other provisions of this Award, and this Award shall be
construed as if the invalid, illegal or unenforceable provision or portion
thereof had never been contained herein.

10. Entire Agreement. Subject to the terms and conditions of the Plan, this
Award expresses the entire understanding and agreement of the parties with
respect to the subject matter. This Award may be executed in two or more
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same instrument.

11. Violation. Any disposition of the Restricted Shares or any portion thereof
shall be a violation of the terms of this Award and shall be void and without
effect.

12. Headings and Capitalized Terms. Paragraph headings used herein are for
convenience of reference only and shall not be considered in construing this
Award. Capitalized terms used, but not defined, in this Award shall be given the
meaning ascribed to them in the Plan.

13 Specific Performance. In the event of any actual or threatened default in, or
breach of, any of the terms, conditions and provisions of this Award, the party
or parties who are thereby aggrieved shall have the right to specific
performance and injunction in addition to any and all other rights and remedies
at law or in equity, and all such rights and remedies shall be cumulative.

14. No Right to Continued Retention. Neither the establishment of the Plan nor
the award of Restricted Shares hereunder shall be construed as giving Employee
the right to any continued service relationship with the Company or any
affiliate of the Company.

 

Additional Terms and Conditions – Page 3 of 3



--------------------------------------------------------------------------------

SCHEDULE 1

FIRST SECURITY GROUP, INC.

2002 LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK AWARD

Vesting Schedule

 

I. Provided that the Employee maintains his Continuous Status as a Participant
on the applicable Vesting Date described in this Part I, the Restricted Shares
shall become vested in accordance with the following Vesting Schedule:

 

Vesting Dates

  

Percentage of Restricted Shares

which are Vested Restricted Shares

 

II. Except as otherwise provided in this Vesting Schedule, any portion of the
Restricted Shares which have not become Vested Restricted Shares shall be
forfeited at the time the Employee’s Continuous Status as a Participant ceases,
regardless of the reason.

 

III. Notwithstanding Parts I or II, any and all remaining Restricted Shares
shall become Vested Restricted Shares in the event of the Employee’s death or
Disability during his Continuous Status as a Participant.

 

IV. Notwithstanding Parts I and II, any and all remaining Restricted Shares
shall become Vested Restricted Shares upon the occurrence of a Change in Control
in the event of such an occurrence during his Continuous Status as a
Participant.

 

Schedule 1 – Page 1 of 1



--------------------------------------------------------------------------------

EXHIBIT A

IRREVOCABLE STOCK POWER

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to First
Security Group, Inc., a Tennessee corporation (the “Company”),
            shares of the Common Stock of the Company registered in the name of
the undersigned on the stock transfer records of the Company and represented by
Stock Certificate No.                     of the Company; and the undersigned
does hereby irrevocably constitute and appoint                     , his
attorney-in-fact, to transfer the aforesaid shares on the books of the Company,
with full power of substitution; and the undersigned does hereby ratify and
confirm all that said attorney-in-fact lawfully shall do by virtue hereof.

 

Date:            Signed:     

 

        Print Name:     

 

IN THE PRESENCE OF:        

 

(Print Name)

       

 

(Signature)

       

 

Exhibit A – Page 1 of 1